In an action to foreclose a mortgage on real property, defendant interposed a defense of the Statute of Limitations, pursuant to section 47-a of the Civil Practice Act. Plaintiff thereupon made a motion for complete or partial summary judgment, which was denied. Order affirmed, with $10 costs and disbursements. (Egan v. Carroll-Gar field Corp., 269 App. Div. 998, leave to appeal *798denied, 269 App. Div. 1049; Ernst v. Schaack, 271 App. Div. 1012, affd. 297 N. Y. 566; Jackson Heights Apt. Corp., v. Staats, 272 App. Div. 780.) Nolan, P. J., Carswell, Johnston, Adel and MaeCrate, JJ., concur.